Citation Nr: 1454146	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-13 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for hallux valgus and hammertoe deformities of the right foot.  

2.  Entitlement to a disability rating greater than 10 percent for hallux valgus and hammertoe deformities of the left foot.  

3.  Entitlement to a disability rating greater than 10 percent for plantar fasciitis of the bilateral feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to June 1996, and from October 2005 to December 2006, with additional service in the reserves.    
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted a separate evaluation of 10 percent for bilateral plantar fasciitis and denied increased ratings for bilateral hallux valgus and hammertoe deformities.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the May 2013 Board hearing presided over by the undersigned Veterans Law Judge.  

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran reported that her bilateral feet disability affects her employment, in that she used to work where she was on her feet a lot, and she recently changed employment to a sedentary job behind a desk.  See May 2013 Board hearing at p. 4.  However, as there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to her service-connected disabilities, a TDIU has not been raised by the record and is not before the Board at this time.  

Pursuant to 38 C.F.R. § 20.1304(b) (2014), any request for a change of representation after 90-days from the date of certification of her appeal to the Board should be mailed to the Board with a good cause explanation.  Although VBMS records show the Veteran executed a VA Form 21-22 in July 2014 appointing the South Carolina Division of Veteran Affairs as her representative, the Board may not accept this change under the provisions of 38 C.F.R. § 20.1304(b) (2014).  In that regard, there was no good cause explanation for the change in representation and the claims folder was received at the Board in April 2013.  The new appointment, however, may be recognized upon transfer of the case to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to an increased rating for chondromalacia of the right knee and entitlement to service connection for bilateral peripheral neuropathy have been raised by the Veteran but have not been adjudicated by AOJ.  See July 2014 claim.  The Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's plantar fasciitis of the bilateral feet is currently rated by analogy under Diagnostic Code (DC) 5299-5276 (pertaining to the residual of pes planus).  In a January 2013 Veteran statement, she indicated that her right foot is pronating more inward.  The Veteran has also alleged that her right foot swells, and she is losing the use of her right foot.  See May 2013 Board hearing transcript at p. 3, 6.  Because the Veteran alleges a worsening of her service-connected disability, a new VA examination is warranted to determine the current nature and severity of the Veteran's service-connected bilateral feet disabilities.  See 38 C.F.R. § 4.2; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she submit or authorize the release of any outstanding records relevant to her bilateral feet disabilities, to include records from the following:

a. Sandhills Rheumatology.  See August 2014 Form 21-4142.

b. Dr. G.  See May 2013 Board hearing transcript at p. 3-4. 

c. South Carolina Orthopaedic Institute.  See July 2011 Form 21-4142.  

d. Dr. S. M.  See May 2013 Board hearing transcript at p. 14 (after Dr. S. M. left Lexington Rheumatology).  

e. Any outstanding records from Lexington Rheumatology (record from January 2012 only is associated with the claims file).

f. Treatment records pertaining to any foot surgery.  See e.g., September 2012 VA treatment record (noting foot surgery with stitches).

g. any other private treatment provider.   

If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Obtain VA treatment records from December 2012 to present.  

3. Afterwards, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's bilateral feet disabilities. 

The examiner is asked to address the current nature, severity, and all symptoms of the Veteran's bilateral feet disabilities.  

In so doing, the examiner is also asked to address the following:

(1) Whether any of the following is present:  Objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; and/or characteristic callosities.  

(2) Whether any of the following is present:  Marked pronation; extreme tenderness of plantar surfaces of feet; marked inward displacement and severe spasm of the tendo achillis on manipulation; and/or disability not improved by orthopedic shoes or appliances.

(3) The examiner should describe the nature and extent of the bilateral hallux valgus and hammertoe deformities.

(4) The examiner should also address whether the service-connected bilateral feet disabilities are manifested by neurological symptoms.  If so, provide information regarding the severity and functional impairment resulting therefrom.  

(5) Whether the Veteran has loss of use of the right and/or the left foot.  

4.  After completing the development, as well as any other action deemed necessary, adjudicate the Veteran's claims on appeal.  If the benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



